On Rehearing.
Labauve, J.
In this case a rehearing was granted to the plaintiff and appellee, upon the question whether he is not entitled to the residue Of the proceeds after paying defendant’s mortgage debt.
As regards the seized debtor, the plaintiff has a privilege and mortgage upon the property seized, but the defendant’s mortgage is preferable, "and must be paid first, together with the cost of seizure and sale. We believe that justice entitles the plaintiff to the residue.
It is therefore ordered and decreed, that our former judgment be • amended, as follows: It is further ordered and decreed, that after paying the defendant’s mortgage debt and cost in the seizure and sale, the sheriff do pay to the plaintiff, the residue of the proceeds in dispute, and that as amended, our former decision remain affirmed, the said plaintiff and appellee to pay the cost of the injunction in both courts.